EXHIBIT I TEEKAY OFFSHORE PARTNERS L.P. Bayside House, Bayside Executive Park, West Bay Street & Blake Road P.O. BoxAP-59212,Nassau, Bahamas EARNINGS RELEASE TEEKAY OFFSHORE PARTNERS REPORTS FOURTH QUARTER AND ANNUAL RESULTS Highlights § Declared a cash distribution of $8.0 million, or $0.40 per unit, for the fourth quarter, an increase of 3.9% from the prior quarter § Increased quarterly cash distributions by 14.3% since initial public offering in December 2006 § As previously announced, acquired one floating storage and offtake unit from Teekay Corporation in October 2007 Nassau, The Bahamas, February 27, 2008 - Teekay Offshore Partners L.P. (Teekay Offshore or the Partnership) (NYSE: TOO) today reported net income of $7.0 million for the quarter ended December 31, 2007, compared to net income of $2.1 million for the quarter ended September 30, 2007. Net income before non-controlling interest included non-cash gains totaling $14.0 million relating primarily to foreign currency translation gains and deferred income tax recoveries in the fourth quarter of 2007, and non-cash losses totaling $10.6 million relating primarily to foreign currency translation losses and deferred income tax expenses in the previous quarter. During the three months ended December 31, 2007, the Partnership generated $6.5 million of distributable cash flow(1), a decrease from $7.3 million for the third quarter of 2007.This decrease is primarily due to $3.5 million of revenues earned in the third quarter relating to the completion of the mobilization and hook-up of the FSO Navion Saga at the Volve field and an increase in vessel operating expenses in the fourth quarter, partially offset by higher shuttle tanker utilization in the fourth quarter and the acquisition of one FSO unit, the Dampier Spirit, in October As previously announced, Teekay Offshore GP LLC, the general partner of Teekay Offshore, increased the cash distribution to $0.40 per unit ($1.60 per unit on an annualized basis) for the fourth quarter of 2007 from $0.385 per unit ($1.54 per unit on an annualized basis) for the previous quarter, as a result of the Dampier Spirit acquisition.The total cash distribution for the fourth quarter of 2007 was $8.0 million. The Partnership has raised its quarterly distributions by 14.3% since its initial public offering in December 2006. The cash distribution was paid on February 14, 2008, to all unitholders of record on February 8, 2008. Net income for the year ended December 31, 2007 was $19.7 million, compared to a net loss of $32.7 million for the same period last year. Net income before non-controlling interest in 2007 included non-cash losses totaling $3.5 million relating primarily to foreign currency translation losses, net of deferred income tax recoveries. Net income before non-controlling interest in 2006 included non-cash losses totaling $70.1 million relating primarily to foreign currency translation losses and deferred income tax expenses, net of gain on sale of vessels and equipment. For accounting purposes, the Partnership is required to revalue all foreign currency-denominated monetary assets and liabilities based on the prevailing exchange rate at the end of each reporting period.This revaluation does not affect the Partnership’s cash flows or the calculation of distributable cash flow, but results in the recognition of unrealized foreign currency translation gains or losses in the income statement, as reflected in the foreign exchange gains (losses). (1)Distributable cash flow is a non-GAAP financial measure used by certain investors to measure the financial performance of the Partnership and other master limited partnerships.Please see Appendix A for a reconciliation of this non-GAAP measure to the most directly comparable GAAP financial measure. - more - The Partnership owns two shuttle tankers, one floating storage and offtake (FSO) unit, and a 26% interest in Teekay Offshore Operating L.P. (OPCO), which owns and operates the world's largest fleet of shuttle tankers, in addition to FSO units and double-hull conventional oil tankers.The Partnership controls OPCO through the ownership of its general partner, and the Partnership’s parent company, Teekay Corporation (Teekay), owns the remaining 74% interest in OPCO.Since the Partnership controls OPCO through its ownership of its general partner, the Partnership’s financial statements includes the consolidated results of both the Partnership and OPCO.Initially, the Partnership conducted all operations through OPCO and its subsidiaries.However, the operations of the Partnership’s recent acquisition of two shuttle tankers and one FSO are conducted through wholly-owned subsidiaries.In the future, the Partnership intends to conduct additional operations through wholly-owned subsidiaries. Future Growth Opportunities Teekay is obligated to offer Teekay Offshore certain shuttle tankers, FSO units, and Floating Production Storage and Offloading (FPSO) units it may acquire in the future, provided the vessels are servicing contracts in excess of three years in length: Shuttle Tankers Teekay has four Aframax shuttle tanker newbuildings on order which are scheduled to deliver between the third quarter of 2010 and the third quarter of 2011.It is anticipated that these vessels will be offered to the Partnership and will be used to service either new long-term, fixed-rate contracts Teekay may be awarded prior to delivery or OPCO’s contracts-of-affreightment in the North Sea. FPSO Units Through its 50%-owned joint venture with Teekay Petrojarl ASA, Teekay is obligated to offer the Partnership its interest in certain future FPSO projects. Teekay’s Remaining Interest in OPCO Teekay may offer to Teekay Offshore additional limited partner interests in OPCO that Teekay owns.Teekay currently owns 74% of OPCO and Teekay Offshore owns the remaining 26%. - more - Operating Results The following table highlights certain financial information for Teekay Offshore’s three main segments: the shuttle tanker segment, the conventional tanker segment, and the FSO segment (Please read the “Teekay Offshore’s Fleet” section of this release below and Appendix B for further details): Three Months Ended December 31, 2007 Three Months Ended September 30, 2007 (unaudited) (unaudited) (in thousands of U.S. dollars) Shuttle Tanker Segment Conventional Tanker Segment FSO Segment Total Shuttle Tanker Segment Conventional Tanker Segment FSO Segment Total Net voyage revenues 119,959 22,549 17,685 160,193 115,762 23,284 16,546 155,592 Vessel operating expenses 30,284 6,988 6,950 44,222 25,532 6,125 3,590 35,247 Time-charter hire expense 38,714 - - 38,714 37,161 - - 37,161 Depreciation& amortization 22,912 5,576 4,985 33,473 22,453 5,053 3,812 31,318 Cash flow from vessel operations* 40,168 13,661 9,689 63,518 40,056 15,089 12,203 67,348 *Cash flow from vessel operations represents income from vessel operations before depreciation and amortization expense and amortization of deferred gains.Cash flow from vessel operations is a non-GAAP financial measure used by certain investors to measure the financial performance of shipping companies. Please see the Partnership’s web site at www.teekayoffshore.comfor a reconciliation of this non-GAAP measure as used in this release to the most directly comparable GAAP financial measure. Shuttle Tanker Segment Cash flow from vessel operations from the Partnership’s shuttle tanker segment in the fourth quarter remained virtually unchanged from the previous quarter. During the fourth quarter, the Partnership’s vessel operating expenses in this segment increased primarily due to an increase in seafarer salaries, including a one-time bonus payment due to the renegotiation of seafarer contracts, and various unexpected repair costs.The increase in vessel operating expenses was partially offset by higher revenues due mainly to fewer drydockings during the fourth quarter and the inclusion of the results of the Navion Gothenburg for one full quarter, compared to only two months in the previous quarter. Conventional Tanker Segment Cash flow from vessel operations from the Partnership’s conventional tanker segment decreased to $13.7 million for the fourth quarter of 2007, compared to $15.1 million for the previous quarter, primarily due to an increase in seafarer salaries and the timing of services and repairs. FSO Segment Cash flow from vessel operations from the Partnership’s FSO segment decreased to $9.7 million for the fourth quarter of 2007, compared to $12.2 million for the previous quarter, primarily due to $3.5 million of revenues earned in the third quarter relating to the completion of the mobilization and hook-up of the FSO Navion Saga at the Volve field, partially offset by the inclusion of the results of the Dampier Spirit, which was acquired on October 1, 2007. - more - Teekay Offshore’s Fleet The following table summarizes Teekay Offshore’s fleet, including vessels owned by OPCO, as of February 27, 2008: Number of Vessels Owned Vessels Chartered-in Vessels Total Shuttle Tanker Segment 27 (1) 11 38 Conventional Tanker Segment 9 - 9 FSO Segment 5 - 5 Total 41 11 52 (1) Includes five shuttle tankers in which OPCO’s ownership interest is 50%, and two shuttle tankers directly owned by Teekay Offshore, of which one is 50% owned. Liquidity As of December 31, 2007, the Partnership had total liquidity of $286.7 million, comprising $121.2 million in cash and cash equivalents and $165.5 million in undrawn revolving credit facilities. About Teekay Offshore Partners L.P. Teekay Offshore Partners L.P., a publicly-traded master limited partnership formed by Teekay Corporation (NYSE: TK), is an international provider of marine transportation and storage services to the offshore oil industry. Teekay Offshore Partners owns a 26.0% interest in and controls Teekay Offshore Operating L.P., a Marshall Islands limited partnership with a fleet of 36 shuttle tankers (including 11 chartered-in vessels), four floating storage and offtake units (FSO) and nine conventional crude oil Aframax tankers. In addition, Teekay Offshore Partners L.P. has direct ownership interests in two shuttle tankers and one FSO.Teekay Offshore Partners also has rights to participate in certain floating production, storage and offloading (FPSO) opportunities. Teekay Offshore Partners’ common units trade on the New York Stock Exchange under the symbol “TOO”. Earnings Conference Call The Partnership plans to host a conference call at 12:00 p.m. ET on Friday, February 29, 2008, to discuss the Partnership’s results and the outlook for its business activities. The Partnership’s earnings presentation will be available on the Partnership’s web site at www.teekayoffshore.com prior to the call. All unitholders and interested parties are invited to participate in the conference call by dialing (866) 322-1159 or (416) 640-3404, or listen to the live conference call through the web site.The Partnership plans to make available a recording of the conference call until midnight March 7, 2008 by dialing (888) 203-1112 or (647) 436-0148, access code 8496844 or via the Partnership’s web site until March 30, 2008. For Investor Relations enquiries contact: Dave Drummond Tel:+1 (604) 609-6442 For Media enquiries contact: Alana Duffy Tel:+1 (604) 844-6605 Web site:www.teekayoffshore.com - more - TEEKAY OFFSHORE PARTNERS L.P. SUMMARY CONSOLIDATED STATEMENTS OF INCOME (LOSS) (1) (in thousands of U.S. dollars, except unit data) Three Months Ended Years Ended December 31, 2007 September 30, 2007 December 31, 2007 December 31, 2006 (unaudited) (unaudited) (unaudited) (unaudited) VOYAGE REVENUES 203,978 192,050 775,969 708,692 OPERATING EXPENSES Voyage expenses 43,785 36,458 151,583 94,423 Vessel operating expenses 44,222 35,247 143,247 106,398 Time-charter hire expense 38,714 37,161 150,463 244,952 Depreciation and amortization 33,473 31,318 122,415 102,022 General and administrative 14,377 15,731 61,530 72,516 Gain on sale of vessels and equipment - - - (4,778 ) Restructuring charge - - - 832 174,571 155,915 629,238 616,365 Income from vessel operations 29,407 36,135 146,731 92,327 OTHER ITEMS Interest expense (22,128 ) (21,578 ) (79,768 ) (69,425 ) Interest income 1,506 1,784 5,774 5,358 Income tax recovery (expense) 13,607 (6,057 ) 10,924 (2,771 ) Equity income from joint ventures - - - 6,162 Foreign exchange gain (loss) 2,185 (4,372 ) (12,144 ) (66,705 ) Other – net 2,137 2,965 10,403 8,669 Net income (loss) before non-controlling interest 26,714 8,877 81,920 (26,385 ) Non-controlling interest (19,702 ) (6,763 ) (62,248 ) (6,330 ) Net income (loss) 7,012 2,114 19,672 (32,715 ) Limited partners’ units outstanding: Weighted-average number of common units outstanding -Basic and diluted (2) 9,800,000 9,800,000 9,800,000 3,049,315 Weighted-average number of subordinated units outstanding -Basic and diluted (2) 9,800,000 9,800,000 9,800,000 9,800,000 Weighted-average number of total units outstanding -Basic and diluted 19,600,000 19,600,000 19,600,000 12,849,315 (1)
